Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 11 November 1790
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Richmond November 11. 1790.

I am extremely sorry it is not in my power to forward to you Andersons account of the Hebrides as I promised: it was lent by Mr. Forster to a friend who mislaid it and as yet it has been searched for in vain. You will probably meet with it at Mr. Dobsons Bookseller 2d Str. Philadelphia.

The bargain with my Father will be droped alltogether I believe as I have been with him several times in private and he has never mentioned it. The affair has only accumulated my debt of Gratitude to you, which before, was beyond the possibility of discharge.
Perhaps it is fortunate for me that objections were made as I have since learned that a Petition is to be presented to the present Assembly for the sale of the Glebe at Varina, which would ruin my estate there, if it fell in the hands of another.—Mazzei’s place with an addition of 300 acres from Coll. Carter when furnished with Stock will supply our table in abundance and those purchases will not prevent our increasing the estate at Varina.
The Dog which ran off from Monticello the day after my arrival there was seen at Varina on Sunday before 12 oClock having performed the journey in 42 hours. I have taken care to have it sent back. I am Dear Sir Your most obedt. humble Servt.,

Thomas M. Randolph

